DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in reply to the amendment/request for reconsideration after Final rejection (hereinafter “Response”) dated 01/19/2022.  Claim(s) 1, 4-8, 10-12, 14, 16, and 19-21 are presently pending.  

Response to Arguments
Regarding the rejection of claim(s) 1, 4, 6, 14, 16, 19, and 21 under 35 USC 103 as being unpatentable over Skaare (US Pat. Pub. No. 2011/0316277) in view of Control Guru (“Integral Action and Control”) and Caponetti ‘057 (US Pat. Pub. No. 2016/0377057 A1), of claims 5 and 20 under 35 USC 103 as being unpatentable over Skaare as modified by Control Guru and Caponetti ‘057 according to claims 1 and 16 and in further view of Agarwal (US Pat. Pub. No. 2014/0003936 A1), of claims 7-8 and 10-11 under 35 USC 103 as being unpatentable over Skaare as modified by Control Guru and Caponetti ‘057 according to claim 1 and in further view of Hammerum (WO 2010/060772 A2) and Drossel (US Pat. Pub. No. 2012/0056427 A1), and of claim 12 under 35 USC 103 as being unpatentable over Skaare as modified by Control Guru and Caponetti ‘057 according to claim 1 and in further view of Van der Temple (“Wind Turbine Structural Dynamics – A Review of the Principles for Modern Power Generation, Onshore and Offshore”), the applicant(s) argues that these references, separately or combined, do not teach obtaining a position signal indicative of a position of the nacelle, determining a first pitch signal based on the position signal, and obtaining a resulting pitch signal that is a sum of the first pitch signal and the second pitch signal, which is determined from a velocity signal, as required by claims 1, 14, and 16.  Specifically, the applicant argues that the formula of ControlGuru cited in the prior Final Rejection 
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claim(s) 1, 4-8, 10-12, 14, 16, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the limitations “obtaining a position signal indicative of a position of the nacelle; obtaining a velocity signal indicative of a velocity of a movement of the nacelle; determining a first pitch signal based on the position signal multiplied by a gain, the first pitch signal being determined to reduce nacelle vibration; determining a second pitch signal based on the velocity signal, the second pitch signal being determined to reduce nacelle vibration” in lines 4-9, in conjunction with the limitation “applying a resulting pitch signal to the pitch-adjustable rotor blades, the resulting pitch signal being a sum of the collective pitch reference, the first pitch signal, and the second pitch signal” in lines 13-15, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, while Skaare teaches a method of reducing nacelle vibration which comprises obtaining a damping pitch signal based upon a nacelle velocity signal, a collective pitch reference based upon rotor speed, and a resulting pitch signal being a sum of these two, Skaare fails to teach or suggest the claimed damping pitch signal based upon position in addition to the damping pitch signal based 
Regarding claim 14, the limitations “a processing module arranged to: determine a first pitch signal based on the position signal multiplied by a gain, the first pitch signal being determined to reduce nacelle vibration; determine a second pitch signal based on the velocity signal, the second pitch signal being determined to reduce nacelle vibration” in lines 7-10, in conjunction with the limitation “a pitch system arrange to apply a resulting pitch signal to the pitch-adjustable rotor blades, the resulting pitch signal being a sum of the collective pitch reference, the first pitch signal, and the second pitch signal” in lines 15-17, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, while Skaare teaches a control system for reducing nacelle vibration which comprises a processing module arranged to determine a damping pitch signal based upon a nacelle velocity signal, a collective pitch reference based upon rotor speed, and a resulting pitch signal being a sum of these two, Skaare fails to teach or suggest the claimed damping pitch signal based upon position in addition to the damping pitch signal based upon velocity according to the context of the present claim 14.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (wind 
Regarding claim 16, the limitations “obtaining a position signal indicative of a position of the nacelle; obtaining a velocity signal indicative of a velocity of a movement of the nacelle; determining a first pitch signal based on the position signal multiplied by a gain, the first pitch signal being determined to reduce nacelle vibration; determining a second pitch signal based on the velocity signal, the second pitch signal being determined to reduce nacelle vibration” in lines 7-13, in conjunction with the limitation “applying a resulting pitch signal to the pitch-adjustable rotor blades, the resulting pitch signal being a sum of the collective pitch reference, the first pitch signal, and the second pitch signal” in lines 17-19, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, while Skaare teaches a control system configured to reduce nacelle vibration by obtaining a damping pitch signal based upon a nacelle velocity signal, a collective pitch reference based upon rotor speed, and a resulting pitch signal being a sum of these two, Skaare fails to teach or suggest the claimed damping pitch signal based upon position in addition to the damping pitch signal based upon velocity according to the context of the present claim 16.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (wind turbine oscillation/vibration control) discloses all of the limitations of claim 16, nor do any references provide teachings or motivation which .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/ERIC A LANGE/Examiner, Art Unit 3745               
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745